The Surrogate.
The counsel for the executor object that this is not a case where substituted service is admissible, and that was the chief subject of contention on the argument. I am inclined to think, however, that no citation to show cause why an attachment should not issue, was at all necessary, in this.case. The executor had notice of the order; a copy was served upon him, after he had made default in complying with its mandate, and a demand made that he should comply, and there was a neglect on his part to do so. The evidence of these facts conferred power upon the court, if it was a matter over which the court otherwise had jurisdiction, to issue the attachment at once. But it seems to me there is an obstacle in the way of doing so, which the learned counsel have not discussed.
This court can only enforce obedience, by attachment, to its lawful orders and decrees; that is, to such orders and decrees as. it is empowered, by statute, to make. I have looked in vain, for any statute, conferring upon this court the power to make such an order as this. The only section of the Code which grants the power to make an order for the deposit of the property of an estate in a *305bank or trust company, is § 2602, but that is applicable only to the case'of the disagreement of two or more co-executors or co-administrators, and is, of course, inapplicable to this case. The jurisdiction conferred by § 2472 “ must be exercised in the cases, and in the manner, prescribed by statute,” and the incidental powers of the court are defined by § 2481. Clearly subd. 5 of that section does not reach this case; nor, I think, does the more comprehensive language of subd. 11. I availed myself of this last subdivision to meet a difficulty which arose in Tompkins v. Moseman (5 Redf., 402), where the statute conferred the power but failed to point out the mode of its exercise. It is such instances to which that part of the section may be deemed to be limited.
The conclusions reached are that this court has power to issue an attachment in such a case of disobedience to the requirements of an order it has power to make, without a citation to show cause why it should not be done; but that it must' be refused, in this case, for the reason that the order is coram non judice.
Ordered accordingly.